KDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7 is objected to because of the following informalities:  in claim 7, recitation of “according to claim 2-4” should be deleted, since claim 7 already depends from claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites “L1/d1≥10” which renders the claim 3 indefinite, since L1 & d1 are not defined in claim 3.
Similarly claim 4 recites “0.2*L1” which renders the claim 4 indefinite, since L1 is not defined in claim 4.
Further, claim 3 recites the limitation "the average plate distance".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer IV et al. (US 2011/0069500).
Regarding claim 1, Meyer et al. disclose a lighting device (LED lamp; see Title; Figs 1. 3. 5) comprising a vapor chamber unit (20; paragraph 19), a heat sink (10; paragraph 17) and a plurality of light sources (LED module 40; paragraph 16) the vapor chamber unit (20) comprises a vapor chamber defined by at least a first plate and a second plate having an average plate distance, wherein the vapor chamber (20) comprises a first chamber end  and a second chamber end defining a chamber length (see Fig 3), wherein the vapor chamber unit (20) comprises (i) a first external face (21) defined by at least part of the first plate, wherein the first 
Regarding claim 2, Meyer IV et al. disclose that the vapor chamber unit (20) has a cross-sectional shape that is cylindrical (Figs 1, 3).
Regarding claim 4, Meyer IV et al. disclose that all light sources (40) are configured at a second distance from the second end independently selected from the range of at least 0.2*L1 (in this case at half the distance of vapor chamber length: see Figs 3 & 5).
Regarding claim 5, Meyer IV et al. disclose that the heat sink (10,30) is configured closer to the second chamber end  than to the first chamber end (see Fig 5).
Regarding claims 6-7, Meyer IV et al. disclose that the heat sink (10) comprises a plurality of heat sink fins (ribs 14; paragraph 18), configured in the cavity (12; see Fig 3).
Regarding claim 8, Meyer IV et al. disclose that vapor chamber (20) and the heat sink (10) fins are monolithic body (see Figs 3 & 5). 
Regarding claims 9-10, Meyer IV et al. disclose a cooling element (in this case, cool gas in vapor chamber) configured to generate a gas flow along the external face (basic function of vapor chamber).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer IV et al. (US 2011/0069500).
Regarding claim 3, Meyer IV et al. disclose that an average plate distance being defined as the average distance between the first and a second plate and the first and second plate each have a second thickness, wherein light sources (40) comprises solid state light sources (LED light source; paragraph 16). But Meyer IV et al. fail to disclose that the average plate distance is selected from the range of 50µm-5 mm, and the first plate and a second plate comprise a material selected from the group consisting of aluminum, copper and steel, while the second thickness in the range 50-5000µm, and wherein the chamber length and average plate distance have ratio greater than equal to 10.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have such claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to choose flexible PCB having a metal carrier since such flexible PCBs are common as well as easier to use in LED lighting devices. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 5,329,438) and further in view of Meyer IV et al. (US 2011/0069500).
Regarding claims 14-15, Thompson discloses a street light fixture (Fig 4; lines 55-57 of column 3) comprising a pole and a reflector (A) wherein the reflector partly circumferentially surrounds the lighting device wherein reflector is configured to redirect at least part of light from the light source.  
But, Thompson uses HPS lamp.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the light source of Meyer IV et al. in the device of Thompson, since solid state light sources are of low cost and long lasting.
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875